Case 4:21-cr-00243 Document 1 Filed on 07/10/20 in TXSD Page 1 of 2

AO 91 (Rev, 11/11) Criminal Complaint

 

 

 

 

United States Courts
UNITED STATES DISTRICT COURT Southern District of Texas
for the FILED
July 10, 2020
Southern District of Texas David J. Bradley, Clerk of Court
United States of America )
Vv. ) e
Jennifer Daniela Martinez CaseNo, 4: 20mj 1226
)
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of | _ 06/26/2020 in the county of Brazos _ in the
Southem District of Texas , the defendant(s) violated:
Code Section Offense Description
Title 18, United States Code, Did knowingly escape from the custody of an institution or facility in which
Section 751(a); Escape she was confined by direction of the Attorney General, or by virtue of any

process issued under the laws of the United States by any Court, Judge, or
Magistrate Judge, namely, a Judgment and Commitment of the United States
District Court for the Southem District of Texas upon conviction of a felony
offense.

This criminal complaint is based on these facts:

Jennifer MARTINEZ was sentenced in Laredo, the Southern District of Texas for a term of 84-months for conspiricy to
import methamphetamine. On June 26, 2020, at approximately 6:30 am it was determined that MARTINEZ escaped
the Federal Prison Camp located in Bryan, Texas without prior authorization by climbing under a perimeter fence and
did not return.

@ Continued on the attached sheet.

Complainant's signature

Chedushy Fark

DUSM Chadwick Krenik

Printed name and title

 

Sworn to before me telephonically.

Date: July 10, 2020 Dena ler

Judge's signature

 

City and state: Houston, Texas Dena Hanovice Palermo, US Magistrate Judge

7 Printed name and title

 

 

 
Case 4:21-cr-00243 Document 1 Filed on 07/10/20 in TXSD Page 2 of 2

Affidavit in Support of Criminal Complaint sworn to via telephone

I, Chadwick Krenik, being duly sworn hereby depose and state via telephone:

 

1, That Tama Deputy United States Marshal with the United States Marshal Service in
Houston, Texas and I have been employed in this capacity since April 2009.

2, During my employment with the United States Marshal Service, I have conducted
numerous investigations relating to the escape of federal prisoners. I am currently
assigned to the Gulf Coast Violent Offenders and Fugitive Task Force. My primary
responsibility as a member of the Task Force is to conduct fugitive investigations.

3. This affidavit sworn to telephonically is prepared in conjunction with the request for a
complaint and arrest warrant for Jennifer Daniela Martinez who escaped from the Federal
Prison Camp at 1100 Ursuline Ave, Bryan, Texas 77803 on June 26, 2020 at
approximately 6:30 am.

4. The Federal Prison Camp, Bryan is a minimum-security United States federal
institutional facility for female inmates in Texas. It is operated by the Federal Bureau of
Prisons, a division of the United States Department of Justice. On February 28, 2020,
Jennifer Daniela Martinez was lawfully confined at the direction of the Attorney General
by virtue of a judgment and commitment of the United States District Court for the
Southern District of Texas upon conviction for the commission of conspiracy to import
methamphetamine under Title 21 United States Code, Sections 963; 952(a)(1); and
960(b)(1)(H), in violation of Title 18, United States Code, Section 751(a). Jennifer
Daniela Martinez was assigned by the United States Bureau of Prisons to serve her 84-
month federal sentence in the Federal Prison Camp in Bryan, Texas, within the Southern
District of Texas. On June 26, 2020, at approximately 6:30am it was determined that
Jennifer Daniela Martinez escaped the Federal Prison Camp located in Bryan, Texas,
without authorization by climbing under a perimeter fence and did not return.

6. Based on the fugitive investigation, I believe that Jennifer Daniela Martinez escaped
from the Federal Prison Camp, Bryan, Texas within the Southern District of Texas.

7. I believe that probable cause exists to believe that Jennifer Daniela Martinez violated
Title 18, United States Code, Section 751(a); Escape.

 

Chadwick Krenik, Deputy U.S. Marshal
United States Marshal Service

Sworn to before me this 10th day of July 2020 by affiant via telephone, and I

find probable cause.
Dena Rlermur-

Dena Palermo
United States Magistrate Judge

 

 
